STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (this “Agreement”) is made and entered into on
October 23, 2007, by and among the following parties (each, a “Party” and
collectively, the “Parties”):  itLinkz Group, Inc., a Delaware corporation (the
“Company”), Jeremy P. Feakins (“Feakins”) and Growth Capital Resources, LLC
(“Growth Capital”).




WHEREAS, the Company owns all of the capital stock of itLinkz Corporation, a
Delaware corporation (the “Subsidiary”), and the Company has assigned to the
Subsidiary all of its assets relating to the business that it carried on during
the year prior to September 28, 2007 (the “Business”); and




WHEREAS, Feakins and Growth Capital have loaned funds to the Company and Feakins
has performed services under contract to the Company, such that on this date the
aggregate debt of the Company to Feakins and Growth Capital is $1,142,052.90;
and




WHEREAS, Feakins desires to acquire the Subsidiary, and the Company is willing
to transfer the Subsidiary to Feakins in exchange for the considerations set
forth below; and




WHEREAS, Feakins controls Growth Capital, and Growth Capital is willing to
facilitate Feakins’ acquisition of the Subsidiary on the terms set forth herein.
 




NOW, THEREFORE, it is agreed:




ARTICLE 1:  TRANSFER OF SUBSIDIARY

1.1

The Company hereby transfers and assigns to Feakins all of the outstanding
capital stock of the Subsidiary.  The Company represents that no certificates
have been issued for the capital stock of the Subsidiary, and that the execution
and delivery of this agreement transfers to Feakins all right, title and
interest in the capital stock of the Subsidiary, free of liens, claims and
encumbrances.  

1.2

       Feakins acknowledges and agrees that he has superior knowledge regarding
the Business and the financial condition of the Subsidiary to that of any other
member of the management of the Company.  Accordingly, the Company hereby
transfers the Subsidiary to him, and he acquires the Subsidiary, without any
warranty or representation regarding the Subsidiary.

ARTICLE 2:  CONSIDERATION

In consideration of the assignment of the Subsidiary to him, Feakins covenants
for the benefit of the Company as follows:

2.1

         Feakins hereby personally guarantees payment of all of the obligations
of the Subsidiary to the Company arising under the Assignment and Assumption and
Management Agreement dated September 28, 2007 (the “Management Agreement”).  

2.2

         Feakins hereby reaffirms his obligation to indemnify the Company to the
extent set forth in Section 7.1 of the Management Agreement.

2.3

         Feakins hereby releases and discharges the Company from all debts and
obligations arising prior to the date hereof.     





1



















2.4

         The Company and Feakins hereby terminate all agreements between them,
effective on the execution of this stock purchase agreement.  There shall be no
continuing obligations between the Company and Feakins, except such as arise
from either (a) Feakins’ continuing service on the Company’s Board of Directors,
which he will carry out without compensation, or (b) Feakins continuing
ownership of common stock of the Company.

ARTICLE 3:  RELEASE BY GROWTH CAPITAL




3.1

         In consideration of the assignment of the Subsidiary to Feakins, Growth
Capital hereby releases and discharges the Company from all debts and
obligations arising prior to the date hereof.




3.2

         Feakins hereby warrants to the Company that, except for the debts
discharged pursuant to Sections 2.3 and 3.1 hereof, there is no debt or
obligation owed by the Company to any person or entity that is affiliated with
Feakins or under the control of Feakins or acting in concert with Feakins.







ARTICLE 4:  MANAGEMENT AGREEMENT




The Assignment and Assumption and Management Agreement shall remain in full
force and effect, except that Article 6 of the Management Agreement is hereby
terminated.  

ARTICLE 5:  MISCELLANEOUS

5.1

  Benefit.  This Agreement shall be binding upon, and inure to the benefit of,
the Parties hereto and their respective successors, assignees, heirs and legal
representatives.  

5.2

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

5.3

Amendment, Modification and Waiver.    Any Party hereto may waive in writing any
term or condition contained in this Agreement and intended to be for its
benefit; provided, however, that no waiver by any Party, whether by conduct or
otherwise, in any one or more instances, shall be deemed or construed as a
further or continuing waiver of any such term or condition.  Each amendment,
modification, supplement or waiver shall be in writing and signed by the Party
or Parties to be charged.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on October 23, 2007.




ITLINKZ GROUP, INC.

GROWTH CAPITAL RESOURCES, LLC







By: /s/ Yan Tinghe

By: /s/ Jeremy P. Feakins

      Yan Tinghe, Chief Executive Officer

        Jeremy P. Feakins, Manager







/s/ Jeremy P. Feakins

Jeremy P. Feakins





2

















